Citation Nr: 1451659	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-15 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 
 
The Veteran has submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The Veteran's tinea versicolor had its onset during service and has recurred since then.

2.  The Veteran's tinea pedis did not manifest during service.  

3.  The Veteran does not have a current diagnosis of lumbar strain or any other low back disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea versicolor have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3102, 3.303 (2013).

2.  The criteria for service connection for tinea pedis have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3102, 3.303 (2013).

3.  The criteria for service connection for lumbar strain have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A June 2009 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent a VA examination in July 2009 which involved a review of the claims file, an in-person interview, a physical assessment, and an opinion concerning the Veteran's conditions.  The Board finds this to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  



III.  Analysis

1.  Tinea Versicolor

The Veteran's service treatment records show that he was treated for tinea versicolor in October 2006 and again in August 2009.  The Veteran was also treated for tinea versicolor following service in March 2010.  As the record indicates a recurrent pattern of outbreaks that initially began during service, the Board finds that service connection is warranted.

2.  Tinea Pedis

The Veteran claims that he developed tinea pedis (Athlete's Foot) during service and still endures it.

Service records show the Veteran was seen in June 2005 for complaints of "bilateral feet burning, fever, H[ead]/A[ches]."  The burning feet complaint appears incongruous, however, as the remainder of the document concerns itself with evaluating and treating an upper respiratory infection, which was the diagnostic impression.  In any event, neither this record, nor any other service treatment record shows a diagnosis or care given for tinea pedis.  

At a July 2009 VA examination the Veteran stated he had been diagnosed in 2007 with tinea pedis, which he characterized as a fungus between his toes, and which he treated with an antifungal spray in 2007 and again in 2008.  The examiner found no evidence of tinea pedis at the examination, (although the Veteran has since stated he believes he was exhibiting symptoms of tinea pedis during this 2009 examination).

March 2010 VA treatment records show a diagnosis of tinea pedis, noted as macerated interdigital spaces in his toes.  This is the first medical record establishing the presence of tinea pedis, and notably it occurs after service.  

The record does not show the Veteran had an in-service occurrence of tinea pedis.  Although he has testified that he observed and apparently self-treated the condition during service, he has also testified that he was experiencing tinea pedis during his July 2009 VA examination, where a qualified VA examiner found no evidence of tinea pedis.  This calls into question his competency to diagnose his condition and the accuracy of his reports of its occurrence during service.  

Furthermore, he has stated his condition had its onset in 2007 with a recurrence in 2009.  The documented complaint of burning feet noted above occurred in 2005, and was not diagnosed as tinea pedis.  Thus, the Board does not find the Veteran's description of his feet to be probative evidence of the presence of tinea pedis. 

On these facts, the Board finds there was no showing of tinea pedis in service, and as this is not one of the conditions identified in 38 C.F.R. § 3.309(a) or (b) for which presumptive service connection under those provisions is available, service connection is denied.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

3.  Lumbar strain

The Veteran has testified that he fell down the stairs while serving aboard the U.S.S. Kitty Hawk and landed on his left hip.  He reported the injury but states that he did not feel any back pain at the time or for a month after.  He reports still experiencing back pain doing certain activities such as running that can radiate down his left leg.  The Veteran also states that he was told during service that a foot complaint was related to a back condition, but no back diagnosis was made. 

X-rays taken of the Veteran's lumbar spine in July 2009 did not show evidence of any acute fracture, dislocation or paravertebral soft tissue swelling.  The examiner's impression was normal radiographs of the lumbar spine.

At his July 2009 VA examination the Veteran reported recurrent low back pain since 2007 usually precipitated by sit-ups or playing tennis lasting 6 to 12 hours but not causing any incapacitation.  At the time he reported that his pain did not radiate to his lower extremities.  The Veteran was diagnosed with lumbar strain by history but x-rays were noted to be negative. 

Following separation, x-rays were again taken of the Veteran's lumbar spine in March 2010.  Again no abnormalities were detected. 

The Board acknowledges the Veteran's complaints of occasional low back pain since service.  However there is no current diagnosis of any back injury or disease since service, despite repeated x-rays and examinations.  As such, service connection is not warranted.


ORDER

Service connection for tinea versicolor is granted.

Service connection for tinea pedis is denied. 

Service connection for lumbar strain is denied.



____________________________________________
Michael E. Kilcoyne 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


